Citation Nr: 0204186	
Decision Date: 05/07/02    Archive Date: 05/14/02

DOCKET NO.  00-14 415A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
No. Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an effective date earlier than October 7, 
1994 for the grant of service connection for somatoform 
disorder/post-traumatic stress disorder.

2.  Entitlement to an increased disability rating for 
service-connected somatoform disorder/post-traumatic stress 
disorder, currently evaluated as 50 percent disabling.

 
WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Kristi Barlow, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1983 to December 
1992.  He served in the Southwest Asia theater of operations 
during the Persian Gulf War.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Little Rock, Arkansas which granted service connection for 
somatoform disorder/post-traumatic stress disorder and 
assigned a 30 percent disability evaluation, effective 
November 7, 1994.  The veteran appealed the assignment of 
November 7, 1994 as the effective date for his service-
connected psychiatric disorder.  Following a hearing before a 
Decision Review Officer in March 2001, an effective date of 
October 7, 1994 was granted for service connection for 
somatoform disorder/post-traumatic stress disorder.  The 
veteran has continued his appeal as to this issue.

In a letter dated April 26, 2000, the veteran requested an 
increased rating with respect to his service-connected 
somatoform disorder/post-traumatic stress disorder.  In a 
September 2000 rating action, the RO increased the assigned 
disability rating from 30 percent to 50 percent.  In June 
2001, he filed a notice of disagreement as to the issue of an 
increased rating.  

The veteran testified as to both of the above issues during a 
personal hearing which was chaired by the undersigned at the 
RO in October 2001.

The veteran's claim for an increased evaluation for 
somatoform disorder/post-traumatic stress disorder will be 
addressed in the remand section of this decision.


FINDINGS OF FACT

1.  The veteran's left military service as of December 31, 
1992.  He filed an application for compensation or pension on 
August 6, 1993 which referred to a number of physical 
impairments, including infectious mononucleosis with an 
increase in the frequency, severity and duration of colds, 
flu, and upper respiratory infections.  Psychiatric 
disability was not mentioned.

2.  During a VA examination which was performed on October 7, 
1994, a nonspecified psychiatric disorder was identified.  
The veteran filed a formal claim for service connection for 
post-traumatic stress disorder on November 7, 1994.

3.  The veteran was subsequently granted service connection 
for somatoform disorder/post-traumatic stress disorder.  The 
grant of service connection was ultimately made effective 
October 7, 1994, the date of the first indication of the 
presence of a psychiatric disorder.


CONCLUSION OF LAW

The criteria for an effective date earlier than October 7, 
1994 for the grant of service connection for somatoform 
disorder/post-traumatic stress disorder have not been met.  
38 U.S.C.A. § 5110(a) (West 1991); 38 C.F.R. § 3.400 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking an effective date earlier than the 
currently assigned October 7, 1994 for service connection for 
somatoform disorder/post-traumatic stress disorder.  He 
suggests an effective date of January 1, 1993, the day after 
he separated from service.  In essence, he contends that his 
initial claim for VA compensation and pension (VA Form 21-
526), which was filed in August 1993, within one year after 
his separation from service, should be read as encompassing a 
claim for the psychiatric disability which was ultimately 
granted.  In essence, the veteran indicates that various 
ailments he identified in August 1991 were symptomatic of his 
later-diagnosed somatoform disorder and that it was not his 
fault that this were not identified as such until later.

In the interest of clarity, the Board will initially set 
forth the factual background pertaining to this issue.  The 
relevant law and VA regulations will then be briefly 
reviewed.  Finally, the Board will analyze the veteran's 
claim and render a decision.

Factual background

The veteran's service medical records did not show any 
psychiatric problems during service.

The veteran's last day of active service was December 31, 
1992.  He filed an application for compensation benefits 
upon separation from service in August 1993, stating that he 
had a number of physical impairments, including infectious 
mononucleosis with an increase in frequency, severity and 
duration of colds, flu and upper respiratory infections 
since the contraction of the disease.  The veteran did not 
assert that he had a psychiatric impairment.

In October 1993, the veteran underwent a VA compensation and 
pension physical examination.  No psychiatric complaints 
were evidently voiced by the veteran, and none were noted in 
the examination report.    

In a November 1993 rating decision, the RO denied service 
connection for mononucleosis, bronchitis, seasonal rhinitis, 
a viral syndrome and sinusitis, among other physical 
impairments.  The veteran appealed that decision, asserting 
that he believed he had developed an immune system disorder 
as a consequence of contracting mononucleosis in service.  
This issue was identified as service connection for 
mononucleosis in the Statement of the Case issued by the RO 
in March 1995.  The veteran perfected an appeal as to the 
issue of service connection for residuals of mononucleosis.  
In September 1996, the Board denied service connection for 
residuals of mononucleosis.  The veteran instead submitted a 
motion for reconsideration.  In January 1997, the Senior 
Deputy Vice Chairman of the Board, at the direction of the 
Chairman, notified the veteran that no obvious error was 
found in the Board decision and the motion for 
reconsideration was denied.  

Meanwhile, the veteran underwent a Persian Gulf War 
evaluation on October 7, 1994.  He was informed that he 
might have a psychiatric disorder.  On November 7, 1994, he 
submitted a claim for service connection for post-traumatic 
stress disorder.  In February 1995, the veteran underwent VA 
psychiatric examination and was found to have symptoms of 
post-traumatic stress disorder.  He began VA treatment for 
post-traumatic stress disorder.  The veteran submitted a 
medical treatment record dated in June 1996, showing that 
his recurrent upper respiratory infections could be the 
result of a hypersensitivity or immune depression secondary 
to stress or previous psychiatric illness.  

Service connection was eventually granted service connection 
for somatoform disorder/post-traumatic stress disorder.  An 
effective date of October 7, 1994, the date that a 
psychiatric disability was first identified, was  
established as the appropriate effective.

Relevant law and regulations

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim will 
be on the date of receipt of the claim or the date 
entitlement arose, whichever is the later. 38 U.S.C.A. § 
5110(a) (West 1991); 38 C.F.R. § 3.400 (2001).

The date of entitlement to an award of service connection is 
the day following separation from active service or date 
entitlement arose if the claim is received within one year 
after separation from service; otherwise, date of receipt of 
claim, or date entitlement arose, whichever is later. 38 
C.F.R. 3.400(b)(2) (2001).

A claim is a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement to a benefit. 38 U.S.C.A. § 101(30) 
(West 1991); 38 C.F.R. § 3.1(p) (2001).  The date of receipt 
shall be the date on which a claim, information or evidence 
was received in the VA. 38 U.S.C.A. § 101(30); 38 C.F.R. § 
3.1(r) (2001).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by the 
VA, from a claimant, his or her duly authorized 
representative, a Member of Congress, or some person acting 
as next friend of a claimant who is not sui juris may be 
considered an informal claim.  Such informal claim must 
identify the benefit sought.  38 C.F.R. § 3.155 (2001).

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 1991).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 
3.102 (2000). In Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990), the United States Court of Appeals for Veterans 
Claims (the Court) stated that "a veteran need only 
demonstrate that there is an 'approximate balance of 
positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the 
evidence must be against the claim.  Alemany v. Brown, 9 
Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 
54.

Analysis

Initial matter - VA's duty to notify/assist

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) [codified as amended at 
38 U.S.C.A. § 5100 et seq. (West 2001)].  The VCAA includes 
an enhanced duty to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA 
benefits.  In addition, the VCAA redefines the obligations of 
VA with respect to the duty to assist.  Regulations 
implementing the VCAA have been enacted.  See 66 Fed. Reg. 
45, 620 (August 29, 2001) [to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, the 
regulations are accordingly applicable.  See Holliday v. 
Principi, 14 Vet. App. 280 (2000) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

After having carefully reviewed the record on appeal, the 
Board has concluded that the requirements of the VCAA have 
been effectively satisfied with respect to the issue of 
entitlement to an earlier effective date for the grant of 
service connection for somatoform disorder/post-traumatic 
stress disorder.  

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.

By virtue of the Statement of the Case issued during the 
pendency of the appeal, the veteran has been given notice of 
the information and evidence, or lay evidence necessary to 
substantiate his claim currently on appeal.  All relevant 
records have been obtained and associated with the claims 
folder.  The veteran appeared before both an RO Decision 
Review Officer and the undersigned member of the Board to 
advance arguments in favor of his claim.  

In short, the veteran has been provided with appropriate 
notice concerning his claim and he has been accorded ample 
opportunity to present evidence and argument in support of 
his claim.  All evidence necessary to resolve this earlier 
effective claim currently is part of the record on appeal, 
and the veteran has not contended otherwise.  Accordingly, 
the Board concludes that the requirements of the VCAA have 
been satisfied as to this issue.  The Board will accordingly 
move on to a discussion of the issue itself. 


Discussion

The veteran appeals the assignment of the of October 7, 1994 
for service connection for a psychiatric disability.  In 
essence, he asserts that his complaints of recurrent upper 
respiratory infections and other physical ailments, which 
were first brought to VA's attention in his initial 
application for benefits in August 1993, were later 
medically determined to be a part and parcel of the 
psychiatric disorder.  He therefore contends that his August 
1993 application for VA compensation benefits therefore 
should be considered to have been a claim for a psychiatric 
disorder, even though a psychiatric disability was not 
mentioned, because symptoms of the later-diagnosed 
psychiatric disability were mentioned.  He concludes, based 
on this reasoning, that the appropriate effective date for 
the grant of service connection for the psychiatric disorder 
should be the day following his separation from service, 
since the August 1993 claim was filed within one year after 
he left service.   

In essence, the veteran appears to contend that VA should 
interpret his initial application for VA benefits in August 
1993, which did not refer to a psychiatric disability, with 
the wisdom of hindsight.  That is, he seems to indicate that 
VA's interpretation of his initial application should be 
viewed in light of subsequent information which ultimately 
established the presence of a psychiatric, rather than a 
physical, disability.

It is well-established that VA must read communications from 
veteran liberally.  EF v. Derwinski, 1 Vet. App. 324, 326 
(1991) [VA's statutory duty to assist means that VA must 
liberally read all documents or oral testimony submitted to 
include all issues presented]; Douglas v. Derwinski, 2 Vet. 
App. 103, 109 (1992) [VA is obligated to consider all issues 
reasonably inferred from the evidence of record].

Based on the evidence as outlined above, the Board finds 
that a liberal interpretation of the veteran's August 1993 
application, at that time, could not have included a claim 
for a psychiatric disorder.  The veteran did refer to any 
psychiatric complaints in his application form.  In 
addition, he was not under treatment for a psychiatric 
disorder and his service medical records were silent 
regarding psychiatric complaints and/or treatment.  In point 
of fact, it was not until October 1994, that there was even 
a suggestion that the veteran might have a psychiatric 
disorder and not until 1996, some three years following the 
submission of the veteran's application for VA benefits, 
that a possible connection was made between the veteran's 
complaints of recurrent upper respiratory infections and a 
psychiatric disorder.  

Although the Board certainly understands the veteran's 
argument that it is now evident that the symptoms of his 
psychiatric disorder include the physical complaints he 
reported in the August 1993 application for benefits, there 
was no way of knowing that such a relationship existed at 
the time of the application.
VA is not held to a standard of prognostication when 
determining what issues are presented.  See Brannon v. West, 
12 Vet. App. 32, 34 (1998); Talbert v. Brown, 7 Vet. App. 
352, 356-57; Allin v. Brown, 6 Vet. App. 207, 213 (1994).  
[These cases involve the Board, not an RO, but it is clear 
that the reasoning employed by the Court applies to all 
levels within VA.  Cf. EF v. Derwinski, 1 Vet. App. 324, 326 
(1991).]

"Thus, there must be some indication  . . . that he wishes 
to raise a particular issue . . . .  The indication need not 
be express or highly detailed; it must only reasonably raise 
the issue.  Allin, supra. 

The Board finds that a reasonable interpretation of the 
veteran's August 1993 application leads to a conclusion that 
he was claiming service connection for a number of physical 
impairments and no claim for service connection for a 
psychiatric impairment.  The veteran application form (VA 
Form 21-526) dated August 6, 1993, and indeed the record as 
a whole as of that date, was devoid of an reference to a 
psychiatric disability, and no reasonable inference can be 
drawn from the application form that he was seeking 
entitlement to service connection for a psychiatric 
disability at that time.  Indeed, he does not appears to so 
contend. 

The Board rejects the veteran's contention that his August 
1993 application for VA benefits should be viewed in light 
of later events.  Such a interpretation of that application 
would be unreasonable and would involve incorporating by 
reference material which did not exist at the time of the 
application.  The Board specifically finds that there was no 
indication in the August 1993 application for that the 
veteran wished to raise the issue of service connection for 
a psychiatric disability.

The first indication of record that the veteran had 
psychiatric complaints was in October 1994, when he 
presented for a Persian Gulf War evaluation.  Thus, the 
assignment of an effective date of October 7, 1994, the date 
of that evaluation, is the earliest possible effective date 
to be assigned for the grant of service connection for a 
psychiatric disorder under the applicable law and 
regulation.  See 38 U.S.C.A. § 5110(a) and 38 C.F.R. 
§ 3.400.  The veteran's claim for an effective date earlier 
than October 7, 1994 for somatoform disorder/post-traumatic 
stress disorder is accordingly denied.

Additional comment

The Board notes that the veteran contends that he should have 
been given a psychiatric evaluation based on his August 1993 
application, notwithstanding the fact that the veteran did 
not apply for benefits as a result a psychiatric disorder.  
He cites 38 C.F.R. § 4.42, which stresses the importance of a 
complete medical examination, including neurological and 
psychiatric evaluation, in injury cases.  Setting aside the 
matter of whether the veteran's August 1993 application 
involved injury residuals, in essence the veteran appears to 
be asserting that VA breached its duty to assist him by not 
performing a psychiatric examination based on a claim for 
physical impairments.  Such contention does not directly 
involve the assignment of an effective date, which as 
discussed above is governed by 38 U.S.C.A. § 5110 and 
38 C.F.R. § 3.400.  In other words, failing to provide a 
psychiatric examination in connection with the veteran's 
initial claim does not serve as a basis for assigning an 
earlier effective date under the applicable law and 
regulation, or under 38 C.F.R. § 4.42.

To some extent, it appears that the veteran may be attempting 
to raise a contention of clear and unmistakable error (CUE).  
See 38 C.F.R. § 3.105 (2001).  However, CUE is a separate and 
distinct issue which must be raised and adjudicated at the RO 
before the Board could assume jurisdiction over it.  The 
Board observes, however, that the Court found in Caffrey v. 
Brown, 6 Vet. App. 377, 383-384 (1994) that "VA's breach of 
the duty to assist cannot form the basis for a claim of CUE 
because such a breach creates only an incomplete record 
rather than an incorrect record". 
  

ORDER

An effective date earlier than October 7, 1994, for 
somatoform disorder/post-traumatic stress disorder is denied.


REMAND

In April 2000, the veteran requested an increased disability 
evaluation for his service-connected somatoform 
disorder/post-traumatic stress disorder, which at the time 
was evaluated as 30 percent disabling.  An increase to 50 
percent was granted in a September 2000 rating decision.  In 
June 2001, the veteran submitted a notice of disagreement 
regarding the September 2000 rating, requesting that evidence 
regarding his termination of employment be considered.  A 
Statement of the Case has not yet been issued by the RO.  

Unde these circumstances, the claim of entitlement to an 
increased disability evaluation for somatoform disorder/post-
traumatic stress disorder must be remanded to the RO for the 
preparation of a SOC.  See Manlincon v. West, 12 Vet. App. 
238 (1999), [where a Notice of Disagreement is filed, but a 
Statement of the Case has not been issued, the Board must 
remand the claim to the RO to direct that a Statement of the 
Case be issued].

This issue is therefore REMANDED for the following action:

1.  The RO should contact the veteran in 
order to ascertain whether he has 
additional evidence to present concerning 
his claim of entitlement to an increased 
disability rating for somatoform 
disorder/post-traumatic stress disorder.  
Any such additional evidence obtained 
pursuant to the RO's inquiry should be 
associated with the veteran's VA claims 
folder.   

2.  The RO should issue a Statement of 
the Case as to the issue of an increased 
disability evaluation for somatoform 
disorder/post-traumatic stress disorder.  
If the decision is unfavorable to the 
veteran, he should be informed of his 
appeal rights.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

By this action, the Board intimates no opinion, legal or 
factual, as to the ultimate disposition warranted. The 
veteran need take no action unless otherwise notified.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 



